EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 	Authorization for this examiner’s amendment was given in an interview with Richard A. Howe on 1/28/2021.
The application has been amended as follows:
Original Claim 1: Lines 15, 25 and 38
In line 15, Replace “(chrono)thermostats” with --thermostats--
In line 25, Replace “(chrono)thermostats” with --thermostats--
In line 38, Replace “(chrono)thermostats” with --thermostats--

Original Claim 5: Line 4
In line 4, Replace “(chrono)thermostats” with –thermostats--

Original Claim 7: Lines 1-4
In lines 1-4, Replace “Software loadable in an electronic control unit of an electronic control system of a joint water boiler-air/air heat pump air conditioning system coupled to a photovoltaic system and designed to cause, when executed, the electronic control unit to become programmed” with --A non-transitory machine-readable storage medium comprising instructions stored therein, the instructions, when executed by one or more processors of an electronic control system, causing the one or more processors to perform operations of the electronic control system--

Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: Carlson et al. U.S. PGPub 2018/0066860 does not disclose the electronic control unit being programmed to: receive data from the thermostats of the water boiler, the network boards of the indoor units of the hot/cold air/air heat pump system, and the electronic electrical power meter; compute, based on the received data, electrical power production of the photovoltaic system and electrical power consumption of the electrical appliances in the closed environment and, based thereon, electrical power production of the photovoltaic system in surplus of the electrical power consumption of the electrical appliances in the closed environment; and when a surplus of electrical power production of the photovoltaic system with respect to the electrical power consumption of the electrical appliances in the closed environment is determined to exist, switch on the indoor units of the hot/cold air/air heat pump system based on the surplus of electrical power production of the photovoltaic system with respect to the electrical power consumption of the electrical appliances in the closed environment. The allowability, at least in part, resides in these facts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R KASENGE whose telephone number is (571)272-3743.  The examiner can normally be reached on Monday - Friday 7:30am to 4pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






CK
January 28, 2021

/CHARLES R KASENGE/Primary Examiner, Art Unit 2116